75 U.S. 325 (____)
8 Wall. 325
THE LADY FRANKLIN.
Supreme Court of United States.

*326 Mr. Robert Rae, for the appellants.
Mr. Goodwin, contra.
*328 Mr. Justice DAVIS delivered the opinion of the court.
The attempt made in the prosecution of this libel, to charge this vessel for the non-delivery of a cargo, which she never received, and, therefore, could not deliver, because of a false bill of lading, cannot be successful, and we are somewhat surprised that the point is pressed here.
Courtenay was a warehouseman in Milwaukee, and, although he acted as agent for the different steamers of the Grand Trunk line, he did not receive the flour to be sent by one particular steamer in preference to another. His engagement had this meaning, and nothing more: to forward the flour with all practicable expedition, by the first suitable steamer of the line which arrived in port that would carry it. Having actually shipped it in good condition in advance of the arrival of the Franklin in port, by seaworthy steamers, against which nothing is alleged, he discharged his obligations to the libellants. It would be strange, indeed, if the *329 owners of the Franklin were made to suffer, because the common agent of all the boats had, through inadvertence, given a receipt for merchandise not on the boat, or in the warehouse even, but which was then on board other boats, on its way to its destination. The case is not embarrassed by any question of a bonâ fide purchase on the strength of the bill of lading, for the libellants themselves were the real shippers. Such is the claim of the libel, and it is supported by the evidence, for Sanderson swears the flour belonged to the libellants, on its delivery at the warehouse. In so far as a bill of lading is a contract, it cannot be explained by parol; but if a contract, it is also a receipt, and in that regard, it may be explained, especially when it is used as the foundation of a suit between the original parties to it  the shippers of the merchandise, and the owner of the vessel.
The principle is elementary, and needs the citation of no authority to sustain it.
In this case the bill of lading acknowledges the receipt of so much flour, and is primâ facie evidence of the fact. It is, however, not conclusive on the point, but may be contradicted by oral testimony.
The doctrine that the obligation between ship and cargo is mutual and reciprocal, and does not attach until the cargo is on board, or in the custody of the master, has been so often discussed and so long settled, that it would be useless labor to restate it, or the principles which lie at its foundation. The case of the Schooner Freeman v. Buckingham, decided by this court,[*] is decisive of this case. It is true the bill of lading there was obtained fraudulently, while here it was given by mistake; but the principle is the same, and the court held in that case that there could be no lien, notwithstanding the bill of lading.
The court say, "There was no cargo to which the ship could be bound, and there was no contract for the performance of which the ship could stand as security."
JUDGMENT AFFIRMED.
NOTES
[*]  18 Howard, 192.